RAIMOND & STAINES, LLC                                                         305 Broadway, 7th Floor
                                                                                New York, NY 10007
                                                                                       (212) 884-9636

 MEMO ENDORSED                                                                          Tim Staines
                                                                             tim@raimondstaines.com

                                                                February 11, 2020

VIA ECF
                                                                             LETTER MOTION
Honorable Katherine Polk Failla, U.S.J.                                        TO ADJOURN
United States District Court                                                   INITIAL CASE
Southern District of New York                                                 MANAGEMENT
40 Foley Square, Room 2103                                                    CONFERENCE
New York, New York 10007

        Re:     Eric Rogers v. Mongkol Eatery, LLC, et al.
                Civil Action No.: 1:19-cv-10332 (KPF)

Dear Judge Failla:

        On behalf of all parties, and with their consent, I respectfully file this joint letter motion to
adjourn the February 19, 2020 Initial Case Management Conference, in contemplation of a final
settlement and discontinuance.

         The parties have agreed to a settlement of the plaintiff’s claims, the crossclaims and third-
party claims. Accordingly, Rule 16 discovery is not requested. However, additional time is needed
to finalize the settlement documents. Moreover, the parties anticipate that the monetary portion of
the settlement will not be fully paid for six months, until September 2020.

      Accordingly, the parties jointly request that the scheduled conference be adjourned for six
months and that discovery be stayed in anticipation of a discontinuance to be filed before the end of
September 2020.

        Thank you for your attention to this matter.


                                                                Respectfully submitted,


                                                                Tim Staines (TS7130)
                                                                Raimond & Staines LLC

CC: Failla_NYSDChambers@nysd.uscourts.gov
Application GRANTED as follows. The initial pretrial conference
previously scheduled for February 19, 2020 is hereby ADJOURNED
sine die. The Court will enter an order of discontinuance which
will permit the parties to reinstate the case at any time within
the next 210 days, which is the functional equivalent of a stay
for such amount of time.



Dated: February 12, 2020          SO ORDERED.
       New York, New York




                                  HON. KATHERINE POLK FAILLA
                                  UNITED STATES DISTRICT JUDGE
